Citation Nr: 0500185	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
November 1981.  He also had service in the Army National 
Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO), denying the veteran, in pertinent part, 
service connection for a bilateral hip disorder.

In September 2004, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of the veteran's testimony has 
been associated with his claims file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran was in the National 
Guard from 1983 to 2003.  He maintains that the physical 
training in which he was involved during his weekend drills 
in the National Guard caused or aggravated the bilateral hip 
disorders.  In this regard private treatment records in 2000 
reflect the presence of torn cartilage and arthritis of both 
hips.  

In view of the above the Board is of the opinion that 
additional development is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should request the National 
Personnel Records Center to verify the 
veteran's service in the National Guard, 
to include all periods of active duty for 
training and inactive duty training.  

2.  A VA examination should be conducted 
by an orthopedist to determine the 
nature, severity, and etiology of the 
veteran's bilateral hip disorder.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be performed.  It is requested 
that the examiner obtain a detailed 
clinical history concerning the veteran's 
physical activities as a civilian, at 
work, and as member of the National 
Guard.  Following the examination the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the bilateral hip disorder was 
caused or was aggravated by the physical 
training the in which the veteran was 
involved as a member if the National 
Guard.  If aggravation is found the 
examiner is requested to the extent 
possible to identify the degree of 
aggravation.  A complete rationale for 
any opinion expressed should be included 
in the report.

3.  Thereafter the RO is requested to 
readjudicate the veteran's claim.  If the 
benefit sought is not granted the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




